                Case 4:19-cv-06335-KAW Document 1 Filed 10/03/19 Page 1 of 8




 1   Todd M. Friedman (SBN 216752)
     Meghan E. George (SBN 274525)
 2   Adrian R. Bacon (SBN 280332)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4
     Woodland Hills, CA 91367
 5   Phone: 323-306-4234
 6
     Fax: 866-633-0228
     tfriedman@toddflaw.com
 7   mgeorge@toddflaw.com
 8   abacon@toddflaw.com
     Attorneys for Plaintiffs,
 9
10                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
11
12                             )
     VADIM NEBUCHIN, individually               Case No.
13                             )
     and on behalf of all others similarly
     situated,                 )                CLASS ACTION
14                             )
15   Plaintiff,                )                COMPLAINT FOR VIOLATIONS
                               )                OF:
16
            vs.                )
17                             )                1. NEGLIGENT VIOLATIONS OF
                                                   THE TELEPHONE CONSUMER
18                             )                   PROTECTION ACT [47 U.S.C.
     CONSUMER ADVOCACY         )                   §227 ET SEQ.]
19   CENTER INC. d/b/a PREMIER )                2. WILLFUL VIOLATIONS OF THE
                                                   TELEPHONE CONSUMER
20   STUDENT LOAN CENTER; DOES )                   PROTECTION ACT [47 U.S.C.
     1 through 10, inclusive,  )                   §227 ET SEQ.]
21
                               )
22   Defendants.               )                DEMAND FOR JURY TRIAL
23         Plaintiff, VADIM NEBUCHIN (“Plaintiff”), individually and all others
24   similarly situated, alleges the following upon information and belief based upon
25   personal knowledge:
26                               NATURE OF THE CASE
27         1.      Plaintiff brings this action individually and on behalf of all others
28   similarly situated seeking damages and any other available legal or equitable


                                  CLASS ACTION COMPLAINT
                                             -1-
                Case 4:19-cv-06335-KAW Document 1 Filed 10/03/19 Page 2 of 8




 1   remedies resulting from the illegal actions of CONSUMER ADVOCACY
 2   CENTER INC. d/b/a PREMIER STUDENT LOAN CENTER (“Defendant”), in
 3   negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular
 4   telephone in violation of the Telephone Consumer Protection Act, 47. U.S.C. §
 5   227 et seq. (“TCPA”), thereby invading Plaintiff’s privacy.
 6                                JURISDICTION & VENUE
 7         2.        Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 8   a resident of California, seeks relief on behalf of a Class, which will result in at
 9   least one class member belonging to a different state than that of Defendant, a
10   company with its principal place of business and State of Incorporation in
11   California state. Plaintiff also seeks up to $1,500.00 in damages for each call in
12   violation of the TCPA, which, when aggregated among a proposed class in the
13   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
14   Therefore, both diversity jurisdiction and the damages threshold under the Class
15   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
16   jurisdiction.
17         3.        Venue is proper in the United States District Court for the Northern
18   District of California pursuant to 18 U.S.C. 1391(b) and 18 U.S.C. § 1441(a)
19   because Defendant does business within the state of California and Plaintiff
20   resides within this District.
21                                          PARTIES
22         4.        Plaintiff, VADIM NEBUCHIN (“Plaintiff”), is a natural person
23   residing in San Francisco County of the state of California and is a “person” as
24   defined by 47 U.S.C. § 153 (10).
25         5.        Defendant, CONSUMER ADVOCACY CENTER INC. d/b/a
26   PREMIER STUDENT LOAN CENTER (“Defendant”), is a small business loan
27   company and is a “person” as defined by 47 U.S.C. § 153 (10).
28         6.        The above named Defendant, and its subsidiaries and agents, are


                                     CLASS ACTION COMPLAINT
                                                -2-
                Case 4:19-cv-06335-KAW Document 1 Filed 10/03/19 Page 3 of 8




 1   collectively referred to as “Defendants.” The true names and capacities of the
 2   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 3   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 4   names. Each of the Defendants designated herein as a DOE is legally responsible
 5   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend
 6   the Complaint to reflect the true names and capacities of the DOE Defendants
 7   when such identities become known.
 8         7.      Plaintiff is informed and believes that at all relevant times, each and
 9   every Defendant was acting as an agent and/or employee of each of the other
10   Defendants and was acting within the course and scope of said agency and/or
11   employment with the full knowledge and consent of each of the other Defendants.
12   Plaintiff is informed and believes that each of the acts and/or omissions
13   complained of herein was made known to, and ratified by, each of the other
14   Defendants.
15                              FACTUAL ALLEGATIONS
16         8.      Beginning on or around October 23, 2017, Defendant contacted
17   Plaintiff on his cellular telephone, (415) 513-7100, in an effort to sell or solicit its
18   services.
19         9.      Defendant used an “automatic telephone dialing system”, as defined
20   by 47 U.S.C. § 227(a)(1) to place its daily calls to Plaintiff seeking to sell or
21   solicit its business services.     At one or more instance during these calls,
22   Defendant utilized an “artificial or prerecorded voice” as prohibited by 47 U.S.C.
23   § 227(b)(1)(A).
24         10.     Defendant’s calls constituted calls that were not for emergency
25   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
26         11.     Defendant’s calls were placed to telephone number assigned to a
27   cellular telephone service for which Plaintiff incurs a charge for incoming calls
28   pursuant to 47 U.S.C. § 227(b)(1).


                                   CLASS ACTION COMPLAINT
                                              -3-
              Case 4:19-cv-06335-KAW Document 1 Filed 10/03/19 Page 4 of 8




 1         12.    Plaintiff is not a customer of Defendant’s services and has never
 2   provided any personal information, including his cellular telephone number, to
 3   Defendant for any purpose whatsoever. Accordingly, Defendant never received
 4   Plaintiff’s “prior express consent” to receive calls using an automatic telephone
 5   dialing system or an artificial or prerecorded voice on his cellular telephone
 6   pursuant to 47 U.S.C. § 227(b)(1)(A).
 7                                CLASS ALLEGATIONS
 8         13.    Plaintiff brings this action on behalf of himself and all others
 9   similarly situated, as a member of the proposed class (hereafter “The Class”)
10   defined as follows:
11
12                All persons within the United States who received any
                  telephone calls from Defendant to said person’s cellular
13                telephone made through the use of any automatic
14                telephone dialing system or an artificial or prerecorded
                  voice and such person had not previously consented to
15
                  receiving such calls within the four years prior to the
16                filing of this Complaint
17
           14.    Plaintiff represents, and is a member of, The Class, consisting of All
18
     persons within the United States who received any telephone calls from
19
     Defendant to said person’s cellular telephone made through the use of any
20
     automatic telephone dialing system or an artificial or prerecorded voice and such
21
     person had not previously not provided their cellular telephone number to
22
     Defendant within the four years prior to the filing of this Complaint.
23
           15.    Defendant, its employees and agents are excluded from The Class.
24
     Plaintiff does not know the number of members in The Class, but believes the
25
     Class members number in the thousands, if not more. Thus, this matter should be
26
     certified as a Class Action to assist in the expeditious litigation of the matter.
27
           16.    The Class is so numerous that the individual joinder of all of its
28



                                   CLASS ACTION COMPLAINT
                                              -4-
               Case 4:19-cv-06335-KAW Document 1 Filed 10/03/19 Page 5 of 8




 1   members is impractical. While the exact number and identities of The Class
 2   members are unknown to Plaintiff at this time and can only be ascertained
 3   through appropriate discovery, Plaintiff is informed and believes and thereon
 4   alleges that The Class includes thousands of members. Plaintiff alleges that The
 5   Class members may be ascertained by the records maintained by Defendant.
 6           17.      Plaintiff and members of The Class were harmed by the acts of
 7   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 8   and Class members via their cellular telephones thereby causing Plaintiff and
 9   Class members to incur certain charges or reduced telephone time for which
10   Plaintiff and Class members had previously paid by having to retrieve or
11   administer messages left by Defendant during those illegal calls, and invading the
12   privacy of said Plaintiff and Class members.
13           18.      Common questions of fact and law exist as to all members of The
14   Class which predominate over any questions affecting only individual members
15   of The Class. These common legal and factual questions, which do not vary
16   between Class members, and which may be determined without reference to the
17   individual circumstances of any Class members, include, but are not limited to,
18   the following:
19
        a.         Whether, within the four years prior to the filing of this Complaint,
20                 Defendant made any call (other than a call made for emergency
21                 purposes or made with the prior express consent of the called party) to a
                   Class member using any automatic telephone dialing system or any
22
                   artificial or prerecorded voice to any telephone number assigned to a
23                 cellular telephone service;
24      b.         Whether Plaintiff and the Class members were damages thereby, and
                   the extent of damages for such violation; and
25      c.         Whether Defendant should be enjoined from engaging in such conduct
26                 in the future.
27
             19.      As a person that received numerous calls from Defendant using an
28



                                      CLASS ACTION COMPLAINT
                                                 -5-
             Case 4:19-cv-06335-KAW Document 1 Filed 10/03/19 Page 6 of 8




 1   automatic telephone dialing system or an artificial or prerecorded voice, without
 2   Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of
 3   The Class.
 4         20.    Plaintiff will fairly and adequately protect the interests of the
 5   members of The Class.        Plaintiff has retained attorneys experienced in the
 6   prosecution of class actions.
 7         21.    A class action is superior to other available methods of fair and
 8   efficient adjudication of this controversy, since individual litigation of the claims
 9   of all Class members is impracticable. Even if every Class member could afford
10   individual litigation, the court system could not. It would be unduly burdensome
11   to the courts in which individual litigation of numerous issues would proceed.
12   Individualized litigation would also present the potential for varying, inconsistent,
13   or contradictory judgments and would magnify the delay and expense to all
14   parties and to the court system resulting from multiple trials of the same complex
15   factual issues. By contrast, the conduct of this action as a class action presents
16   fewer management difficulties, conserves the resources of the parties and of the
17   court system, and protects the rights of each Class member.
18         22.    The prosecution of separate actions by individual Class members
19   would create a risk of adjudications with respect to them that would, as a practical
20   matter, be dispositive of the interests of the other Class members not parties to
21   such adjudications or that would substantially impair or impede the ability of such

22   non-party Class members to protect their interests.

23         23.    Defendant has acted or refused to act in respects generally applicable

24
     to The Class, thereby making appropriate final and injunctive relief with regard to

25
     the members of the California Class as a whole.

26
     ///

27
     ///
     ///
28



                                     CLASS ACTION COMPLAINT
                                                -6-
              Case 4:19-cv-06335-KAW Document 1 Filed 10/03/19 Page 7 of 8




 1
 2                           FIRST CAUSE OF ACTION
            Negligent Violations of the Telephone Consumer Protection Act
 3                               47 U.S.C. §227 et seq.
 4          24.   Plaintiff repeats and incorporates by reference into this cause of
 5   action the allegations set forth above at Paragraphs 1-23.
 6          25.   The foregoing acts and omissions of Defendant constitute numerous
 7   and multiple negligent violations of the TCPA, including but not limited to each
 8   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 9          26.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
10   seq., Plaintiff and the Class Members are entitled an award of $500.00 in
11   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
12   227(b)(3)(B).
13          27.   Plaintiff and the Class members are also entitled to and seek
14   injunctive relief prohibiting such conduct in the future.
15
16                       SECOND CAUSE OF ACTION
      Knowing and/or Willful Violations of the Telephone Consumer Protection
17                                      Act
18                            47 U.S.C. §227 et seq.
19          28.   Plaintiff repeats and incorporates by reference into this cause of
20   action the allegations set forth above at Paragraphs 1-27.
21          29.   The foregoing acts and omissions of Defendant constitute numerous
22   and multiple knowing and/or willful violations of the TCPA, including but not

23   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et

24   seq.

25
            30.   As a result of Defendant’s knowing and/or willful violations of 47

26
     U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of

27
     $1,500.00 in statutory damages, for each and every violation, pursuant to 47

28
     U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).



                                  CLASS ACTION COMPLAINT
                                             -7-
             Case 4:19-cv-06335-KAW Document 1 Filed 10/03/19 Page 8 of 8




 1         31.    Plaintiff and the Class members are also entitled to and seek
 2   injunctive relief prohibiting such conduct in the future.
 3
                                  PRAYER FOR RELIEF
 4
     WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 5
 6
                             FIRST CAUSE OF ACTION
 7          Negligent Violations of the Telephone Consumer Protection Act
 8                               47 U.S.C. §227 et seq.
 9
                  As a result of Defendant’s negligent violations of 47 U.S.C.
10                 §227(b)(1), Plaintiff and the Class members are entitled to and
11                 request $500 in statutory damages, for each and every violation,
                   pursuant to 47 U.S.C. 227(b)(3)(B); and
12
13                Any and all other relief that the Court deems just and proper.
14
                         SECOND CAUSE OF ACTION
15    Knowing and/or Willful Violations of the Telephone Consumer Protection
16                                      Act
                              47 U.S.C. §227 et seq.
17
18                As a result of Defendant’s willful and/or knowing violations of 47
                   U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
19
                   and request treble damages, as provided by statute, up to $1,500, for
20                 each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and
21
                   47 U.S.C. §227(b)(3)(C); and

22                Any and all other relief that the Court deems just and proper.
23
24         Respectfully Submitted this 3rd Day of October.
25
                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
26
                                    By: /s Todd M. Friedman
27                                      Todd M. Friedman
28
                                        Law Offices of Todd M. Friedman
                                        Attorney for Plaintiff


                                  CLASS ACTION COMPLAINT
                                             -8-
